DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
First, applicant argues Goldman does not teach receiving an indication to share as claimed, stating Goldman only teaches reporting actual viewership. In response, as stated previously, Goldman explicitly teaches this indication in the form of granting permissions (paragraph 0058).
Second, applicant argues that restricting access to content using digital rights management and that suggesting content using the activity of other users were not commonly known in the art at the time of invention. In response, Hinderks (2011/0025377 paragraph 0269) shows it was known at the time of invention to restrict access to audio/visual content using digital rights management. Further, Herz (5,758,257, col. 49 lines 1-6) shows it was known at the time of invention to suggest content using the activity of other users.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 10-11, 14-19, and 23-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldman (2002/0112239, provided by applicant).
Regarding claims 1 and 14, Goldman discloses a method for providing displays of consumed media content, the method comprising:
receiving, from a sharing application that is associated with at least one of a plurality of social contacts corresponding to a user, an indication to share consumption of one or more of a plurality of media content items with the user (paragraphs 0027-0028, wherein permission must first be provided, paragraph 0058): and 
providing, using the hardware processor, display data in a multi-pane display, wherein the multi-pane display presents, in a first pane, a plurality of media content items which have each been shared with the user by one or more of the plurality of social contacts using the sharing application (fig. 5). 

Regarding claims 2 and 15, Goldman discloses the method and system of claims 1 and 14, further comprising receive content identifier data representing the media content items indicated as being consumed by the plurality of social contacts associated with the user (paragraphs 0027-0028).

Regarding claims 3 and 16, Goldman discloses the method and system of claims 2 and 15, wherein each of the content identifier data was automatically generated in response one of the plurality of social contacts consuming at least a portion of one of the media content items (paragraphs 0027-0028).

Regarding claims 4 and 17, Goldman discloses the method and system of claims 2 and 15, further comprising: receiving a user identifier associated with the user; and determining an association of the user identifier with user identifiers for each of the plurality of social contacts of the user (check for “buddies”, paragraphs 0056-0058).

Regarding claims 5 and 18, Goldman discloses the method and system of claims 4 and 17, wherein providing the display data further comprises presenting the display data along with a plurality of the content identifier data to the user, wherein the display data is configured to align each of the plurality of content identifier data with one of the user identifiers of one of the plurality of social contacts that is currently consuming, or has previously consumed, the media content item associated with the content identifier (fig. 5).

Regarding claims 6 and 19, Goldman discloses the method and system of claims 1 and 17, further comprising annotating each of the plurality of media content items in the first pane of the multi-pane display with information indicating which social contacts from the plurality of social contacts are currently consuming that media content item (fig. 5).

Regarding claims 10 and 23, Goldman discloses the method and system of claims 1 and 17, further comprising receiving feedback from one of the plurality of social contacts, wherein the feedback comprises an electronic message relating to a program being viewed by one of the plurality of social contacts (“chat”, paragraph 0061).

Regarding claims 11 and 24, Goldman discloses the method of claim1, wherein the multi-pane display presents simultaneous media streams of the media content item of the media content items (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 12-13, 20, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman in view of Chen et al. (2015/0119002, of record) [Chen].
Regarding claims 7, 12-13, 20, and 25-26, Goldman discloses the method and system of claims 1 and 17, but fails to disclose annotating each of the plurality of programs in the first pane of the multi-pane display with information indicating which social contacts from the plurality of social contacts previously consumed that media content item in additional panes.
In an analogous art, Chen teaches providing information indicating which social contacts from a plurality of social contacts previously consumed a media content item, providing the benefit of giving a first user additional details to better form an idea regarding the content item (paragraphs 0043 and 0061).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Goldman to include displaying information indicating which social contacts from the plurality of social contacts previously consumed that media content item in additional panes, as suggested by Chen for the benefit of giving a first user additional details to better form an idea regarding the desirability of available content items.

Claims 8-9 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman.
Regarding claims 8 and 21, Goldman discloses the method and system of claims 1 and 17, but fails to disclose receiving a request to select a media content item from the plurality of media content items being presented within the multi-pane display; determining whether a user account has access to a content source that provides the selected media content item; and causing audio data corresponding to the selected media content item to be presented.
Examiner takes official notice that only allowing access to the audio and video of a media content item if a user account verifies permission to access the media content item via a digital rights management (DRM) system was notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Goldman to include receiving a request to select a media content item from the plurality of media content items being presented within the multi- pane display; determining whether a user account has access to a content source that provides the selected media content item; and causing audio data corresponding to the selected media content item to be presented, for the benefit of enforcing DRM controls which secures the income of exclusive content providers.

Regarding claims 9 and 22, Goldman discloses the method and system of claims 1 and 17, wherein at least one of the plurality of media content items is presented with an alternative media content item to consume that was shared by one of the plurality of social contacts.
Examiner takes official notice that suggesting content based on the activity of other users was notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Goldman to include at least one of the plurality of media content items is presented with an alternative media content item to consume that was shared by one of the plurality of social contacts, for the benefit of presenting content that is of shared interest among friends (e.g. recommendations from said friends).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421